UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4245



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NORMA FAYE CANIPE, a/k/a Norma Pritt, a/k/a
Lora Pritt, a/k/a Norma Brown, a/k/a Laura
Pritt,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Charles H. Haden II,
District Judge. (CR-02-130)


Submitted:   October 24, 2003          Decided:     February 10, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David O. Schles, STOWERS & ASSOCIATES, Charleston, West Virginia,
for Appellant.   Kasey Warner, United States Attorney, Susan M.
Arnold, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Norma Faye Canipe appeals her 175-month sentence pursuant

to her guilty plea to aiding and abetting wire fraud, in violation

of 18 U.S.C. §§ 2, 1343 (2000), and being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1) (2000).                         On

appeal, Canipe asserts the district court erred in denying her a

downward    adjustment      to   her    offense    level     for    acceptance   of

responsibility.        A district court’s determination of whether a

defendant     is    entitled     to    an     adjustment     for    acceptance   of

responsibility is factual, and is reviewed for clear error. United

States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).                  Canipe’s claim

is   meritless.        Canipe’s       false     statements     to    investigating

authorities preclude a finding that the district court erred by

failing     to     grant   Canipe      an   adjustment     for      acceptance   of

responsibility.       U.S. Sentencing Guidelines Manual § 3E1.1(a)-(b)

(2002).

     Accordingly, we affirm Canipe’s conviction and sentence.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not significantly aid the decisional process.



                                                                          AFFIRMED




                                        - 2 -